UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1083



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES,

                                             Defendant - Appellee.


                            No. 04-1296



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF SOCIAL SERVICES,

                                             Defendant - Appellee,


                            No. 04-1303



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus
DEPARTMENT   OF   SOCIAL    SERVICES   ORANGEBURG
COUNTY,

                                                Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, District
Judge. (CA-03-3794-5-24BC; CA-04-160-5)


Submitted:   May 28, 2004                     Decided:   June 18, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          In these consolidated appeals, Curlee Sherman appeals the

district court’s orders in No. 04-1083 and No. 04-1303 accepting

the recommendations of the magistrate judge and denying relief on

his complaints based on Eleventh Amendment immunity.          In No. 04-

1296, he appeals the district court’s denial of his motion for

transcripts relating to No. 04-1083.       We have reviewed the records

and find no reversible error.         Accordingly, we deny Sherman’s

motions   for   general   relief    and    his   appellate   motion   for

transcripts, grant leave to proceed in forma pauperis, and affirm

for the reasons stated by the district court.           See Sherman v.

Department Social Servs., No. CA-03-3794-5-24BC (D.S.C. Dec. 31,

2003; Feb. 24, 2004); No. CA-04-160-5 (D.S.C. Feb. 20, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 3 -